Citation Nr: 9912131	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of left medial meniscus repair with 
traumatic arthritis.

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of an injury to the right cruciate 
ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from November 1966 to November 
1986.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board) in December 1996.  At that time, 
the appeals as to the disability ratings assigned to each 
knee were remanded to the RO for additional evidentiary and 
procedural development.  The case has now been returned to 
the Board for appellate review.


REMAND

Initially, the Board observes that the veteran's claims for 
entitlement to increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  His assertions that the 
disabilities are greater are sufficient to make the claims 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed pursuant to the VA's statutory 
duty to assist the veteran in the development of these 
claims.  38 U.S.C.A. § 5107(a).  

As noted above, the veteran's appeal as to the issues of 
entitlement to an increased rating for right knee disability 
and entitlement to an increased rating for left knee 
disability was previously remanded to obtain recent treatment 
records, information regarding time lost from the veteran's 
employment due to knee disabilities, a VA examination, and 
for readjudication of the appeal in light of the holding set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review 
of the veteran's claims file reveals that employment 
information was obtained, a summary of private medical 
treatment was obtained, two VA examinations were conducted, 
and that supplemental statements of the case were issued in 
May 1997 and August 1998.  However, upon review of the record 
on appeal, the Board is of the opinion that deficiencies in 
the requested development prevent adequate appellate review.

The December 1996 remand requested that the RO obtain copies 
of all medical treatment or examination records not currently 
on file from the medical providers.  The RO sent a letter to 
the veteran, requesting that he complete the appropriate 
forms for the release of such information to the VA.  The 
veteran completed three forms, including the name and address 
of a private physician on one form and the name of the 
medical clinic at Whiteman Air Force Base on the second form; 
on the third form, however, he left the name and address 
portion blank, but signed and dated the form.  A review of 
the development accomplished by the RO reveals that a summary 
of treatment by the private physician was obtained, but that 
no medical records were sought from Whiteman Air Force Base.  
According to a notation in the file, the RO apparently deemed 
that all records of treatment at the Air Force Base were 
already "of record."  During an August 1994 hearing on 
appeal, the veteran testified that he received almost all of 
his medical treatment from Whiteman Air Force Base and from 
the VA Medical Center in Columbia.  There is no indication 
that the RO attempted to obtain copies of recent and current 
medical treatment involving the knees from either the Air 
Force Base or from the VA Medical Center.  "The duty [to 
assist] is heightened when the putative records are in the 
control of a governmental agency and where, as here, the 
reliability and relevance of the records are dependent upon 
their source."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Furthermore, any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, 
prior to further review of the veteran's appeals, these 
medical records must be obtained for inclusion in the 
veteran's claims file.  

Pursuant to the Board's previous remand, the veteran 
underwent a VA examination for purposes of compensation in 
April 1997.  On the basis of the examination report, the RO 
determined that increased ratings for the veteran's service-
connected knee disabilities were not warranted.  By letter of 
May 1997, the veteran requested another examination and 
expressed concern that the April 1997 examiner had not taken 
notes during the examination, but had relied upon memory, 
instead.  He stated that he believed the examiner had mis-
recorded several of his knee complaints as a result.  

In response to the veteran's letter, the RO arranged for 
another examination, which was conducted in June 1998.  The 
veteran's representative has raised objections to this 
examination report, however.  According to the 
representative, the June 1998 examination does not comport 
with the Board's remand because the examination was conducted 
by a general internist, rather than a Board-certified 
orthopedist, as requested by the Board.  In evaluating 
complex medical issues such as the level of impairment 
arising from a service-connected knee disability, it is 
desirable for adjudicators to be able to rely upon fully-
informed medical evidence.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

With regard to specific rating concerns of this nature, the 
Board observes that the veteran has complained that his knees 
lock up and then pop and give out.  He stated that he has 
always been able to catch himself, but he asserts that this 
giving out could cause him to fall.  He also asserts that his 
knee pain varies according to the amount of activity he 
undergoes during the day and that they hurt constantly during 
the cold of winter.  The report of the June 1998 VA 
examination indicates that the veteran changed his job after 
his private physician told him he should avoid standing.  The 
Board is of the opinion that to adequately address the 
appropriate rating to be assigned, a medical opinion 
regarding pain on use and additional functional limitation 
resulting from flare-ups and, in this case, during the cold 
winter weather, would be helpful.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, another remand 
is required.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment pertaining to knee 
disability afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file.

2.  The RO should obtain all records of 
medical treatment pertaining to knee 
disability afforded to the veteran at the 
Whiteman Air Force Base which are not 
contained in his claims file for 
inclusion in the file.

3.  The RO should ascertain whether the 
veteran has sought any private medical 
treatment for either or both knees since 
January 1997, the date of the private 
medical summary contained in the file.  
If so, after securing the necessary 
release, the RO should obtain copies of 
records reflecting such treatment for 
inclusion in the claims file.  

4.  The veteran should be afforded a VA 
examination by a Board-certified 
orthopedic specialist to evaluate all 
impairment arising from the service-
connected knee disabilities.  The claims 
folder, including all records obtained 
pursuant to the above requests, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies, including range of motion 
studies and X-ray studies, as well as all 
others deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
identify and completely describe all knee 
pathology and impairment.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal range of 
motion of the knees.  The examiner should 
also record information concerning pain on 
use, and comment on the functional 
limitations, if any, caused by the knee 
disabilities.  Because the nature of each 
knee disability is slightly different (the 
right knee disability results from a cruciate 
deficiency, while the left knee disability 
results from a medial meniscectomy, although 
both knees are afflicted with traumatic 
arthritis), it is especially important that 
the examiner describe the impairment in each 
knee separately, with special attention to 
the impairment likely to result from these 
two different etiologies.  It is requested 
that the examiner provide explicit responses 
to the following questions:

(a)  Do the service-connected knee 
disabilities result in weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the knees, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to the knee 
disabilities; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the knee 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the knee disabilities.  In this regard, 
any impairment arising from the post-
surgical scars in the knee areas should 
be described.  In addition, the examiner 
should carefully elicit all of the 
veteran's subjective complaints 
concerning both knees and offer opinions 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  The 
examiner should also offer an opinion as 
to the extent of any increased functional 
loss due to pain on increased use of the 
knees or during any flare-up of the knee 
disabilities, including the effect of 
cold winter weather, expressed, if 
possible, in additional degrees of loss 
of range of motion.  If not possible, the 
reason(s) therefor should be explained as 
well.  The complete rationale for all 
opinions expressed should be fully 
explained.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand, including 
all of the requested opinions and 
findings.  If not, the report should be 
returned to the examiner for corrective 
action.  Thereafter, the RO should 
readjudicate the veteran's appeal for 
increased ratings for both knee 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


